FERNANDEZ, Circuit Judge,
concurring and dissenting.
I concur in parts II and III of the majority opinion, but I respectfully dissent from part I.1
This ease makes palpable the notion that the states are just a part of the national government, a notion that was rejected when this country was founded. Congress has previously attempted to order the states to legislate or regulate in particular ways, and it has failed at that. See, e.g., New York v. United States, 505 U.S. 144, 112 S.Ct. 2408, 120 L.Ed.2d 120 (1992); Board of Natural Resources v. Brown, 992 F.2d 937 (9th Cir. 1993); cf. United States v. Best, 573 F.2d 1095, 1102-03 (9th Cir.1978). That is to say, Congress has failed when it has not given the states the option to avoid the intended yoke. See, e.g., FERC v. Mississippi, 456 U.S. 742, 766, 102 S.Ct. 2126, 2141, 72 L.Ed.2d 532 (1982); see also Hodel v. Virginia Surface Mining & Reclamation Ass’n, Inc., 452 U.S. 264, 101 S.Ct. 2352, 69 L.Ed.2d 1 (1981); Brown v. EPA, 521 F.2d 827 (9th Cir.1975), vacated by 431 U.S. 99, 97 S.Ct. 1635, 52 L.Ed.2d 166 (1977), on remand to 566 F.2d 665 (9th Cir.1977). Even those determinations are not without their problems because *1035they could lead to a “dismemberment of state government.” See FERC, 456 U.S. at 782, 102 S.Ct. at 2150 (O’Connor, J., dissenting).
Now Congress has avoided those issues, but it has done so by eliminating the niceties of the federal-state relationship entirely. Rather than ordering state legislatures or agencies to adopt a scheme for vetting requests for gun transfers, Congress has avoided that hindrance and dragooned the state officials directly. Under this new approach, the states have nothing to say about it. Their officials are ordered to become part of a federal gun control program at the state’s own expense and are ordered to engage in various tasks necessary to administer that program. Those officials must make a “reasonable effort” to decide whether receipt of a weapon by a proposed transferee “would be in violation of the law” of the United States. 18 U.S.C. § 922(s)(2). Those efforts must include “research in whatever State and local recordkeeping systems are available and in a national system designated by the Attorney General.” Id. (emphasis added). And the work must be done within five business days. Id. The officials must also dispose of the materials and may not make any use of them other than that directed by Congress. Id. § 922(s)(6)(B). They must provide written explanations for negative determinations upon request. Id. § 922(s)(6)(C). Presumably those officials must also adopt appropriate procedures for the carrying out of those functions. Perhaps that is not forced administration of the federal gun regulation program, but I fail to see why it is not.
Of course, the states are to bear the full cost of these tasks, and, unless the states adopt a local permit system, they cannot opt out of the federal program. If a state does not choose to engage in the regulation of this part of commerce — commerce in weapons— that makes no difference at all. In other words, state officials are conscripted by the federal government to fulfill its purposes and they can do nothing about that.
The government argues that this is much more respectful of state sovereignty, than the legislation struck down in New York. I do not agree. If the Tenth Amendment has anything to do with the separate sovereign dignity of the states, it is difficult to see how that dignity is not undermined by the reality of a command that they commit their resources to the carrying out of this kind of federal policy, whether they like it or not.
Moreover, we are not dealing with a situation where a state seeks to stay in the business of regulating commerce in weapons. Quite the contrary. . This legislation impacts states that do not wish to do so. I assume that the Supreme Court meant what it said when it said:
States are not mere political subdivisions of the United States. State governments are neither regional offices nor administrative agencies of the Federal Government. The positions occupied by state officials appear nowhere on the Federal Government’s most detailed organizational chart. The Constitution instead “leaves to the several states a residuary and inviolable sovereignty,” reserved explicitly to the States by the Tenth Amendment.
Whatever the outer limits of that sovereignty may be, one thing is clear: The Federal Government may not compel the States to enact or administer a federal regulatory program.
New York, 505 U.S. at 186-90, 112 S.Ct. at 2434-35 (citations omitted).
This legislation is a step toward concentrating power in the hands of the federal government, for it treats state officials and workers as if they were mere federal employees. It malms every CLEO’s office an office of the federal bureaucracy, funded by the states, but directed from Washington. The time to stop this journey of a thousand miles is at the first step.2
Therefore, I respectfully dissent from the majority’s determination that the statute does not violate the Tenth Amendment.

. Given the majority’s decision, I see no need to discuss the criminal provisions of this law, the severability of the law's provisions, or the breadth of the injunctions imposed by the district courts.


. Cf. Lao-tzu, Bartlett’s Familiar Quotations 65, quotation 1, (1980).